I concur with the opinion of the majority, but I am obligated to write separately concerning our overruling of Hill andRotsinger. *Page 165 
Overruling prior decisions is a serious matter. It strikes hard at the concept of predictability which serves as the foundation of law.
However, the fact is that court decisions interpreting R.C.2125.01 have been anything but predictable. While some may say that our decision today simply continues that trend, I believe that it now brings us in line with the recent pronouncement of the Supreme Court of Ohio contained in the syllabus of Savoie v.Grange Mut. Ins. Cos. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, which spoke to the version of the statute in effect at the time of the trial court's decision. There, the court clearly stated that one "* * * who is covered by an uninsured/underinsured policy and who is presumed to be damaged pursuant to R.C. 2125.01
has a separate claim subject to a separate per person policy limit." Id. at paragraph four of the syllabus.